Title: Thomas Jefferson to John Barnes, 23 February 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Feb. 23. 14.
          I have duly recieved and weighed your favors of the 9th and 11th. nobody would be farther from wishing a sudden crush to the banks than my self. that they are multiplied to a great abuse and evil is evident; and their reduction by degrees would be the safest for the public, and might save us if our legislatures were wise. but it is their folly which is hurrying us to the precipice, by the increase of these establishmts until they all fall together. it is this which convinces me they must fall and no one can say when it will happen. Manhattan is leading the way. that was one of our great banks; yet see how little cash they had in their vaults. why should we suppose any other better provided. I do not believe they are, and
			 no one can say that this first alarm may not be immediately renewed with a 2d a 3d Etc till all go. under these circumstances we should be unfaithful stewards to leave the
			 worthy Kosciusko in danger of wanting bread. it would be the less justifiable too because with greater security the government will offer greater advantages. I cannot therefore resist the sense of duty
			 imposed on us, & must pray you to take immediate measures to sell out the General’s stock in bank, and place it in the new government loan. perhaps the treasury would recieve the General’s bank stock as cash in exchange for their new stock. I understand that a bonus of 10. or 12. per cent is expected which will add so much to the General’s capital. every bank which cracks will give me great alarm until we are out of them. Aff I shall be glad to learn your prospects in this business by a line when you begin to see your way thro’ it. affectionately
          YoursTh: Jefferson
        